DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-5 and 7-14 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 05/27/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “identify a first partial audio signal on the second band within a first input audio signal obtained through the first microphone; identify a second partial audio signal on the first band within a second input audio signal obtained through the second microphone; provide a transmission audio signal, based at least on the first partial audio signal and the second partial audio signal; and transmit information about the transmission audio signal to an external electronic device via the communication module, wherein the first input audio signal obtained through the first microphone comprises one or more of a peripheral audio signal caused within an external environment in which the electronic device is located, at least a part of the first output audio signal, or at least a part of the second output audio signal, and the second input audio signal obtained through the second microphone comprises one or more of the peripheral audio signal, at least a part of the first output audio signal, or at least a part of the second output audio signal” as shown in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              08/29/2022